Citation Nr: 1753947	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertension, to include as secondary to presumed exposure to herbicide agents and/or a service-connected disability.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970, to include service in the Republic of Vietnam from January 1970 to December 1970.  

These matters come to the Board of Veterans' Appeals (Board) from August 2011, July 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

To the extent that the Veteran's appeal previously included claims of entitlement to increased disability ratings for diabetes mellitus type II and bilateral peripheral neuropathy of the upper and lower extremities, a December 2016 VA Form 9 indicated that he wished to confine his appeal with respect to the issues addressed herein; therefore, the issues of entitlement to increased disability ratings for diabetes mellitus type II and bilateral peripheral neuropathy of the upper and lower extremities are no longer before the Board.  Cf. 38 C.F.R. § 20.204 (2017).  

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A November 2007 RO decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of this determination within a December 2007letter, which included his appeal rights; however, the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the November 2007 RO decision relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to presumed exposure to herbicide agents, and raises a reasonable possibility of substantiating the claim.  

3.  For the entire period on appeal, the Veteran's PTSD was manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

4.  The Veteran has not been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  


CONCLUSIONS OF LAW

1.  The November 2007 RO decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for entitlement to an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist with respect to the issues adjudicated herein.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  New and Material Evidence - Hypertension  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

A November 2007 RO decision denied the Veteran's claim of entitlement to service connection for hypertension, as the evidence of record failed to document that hypertension had onset during active service or that it was etiologically related to his service-connected diabetes mellitus type II.  The Veteran was notified of this determination within a December 2007 letter, which included an explanation of his appeal rights.  The Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 2007 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final November 2007 rating decision, a 2008 National Academy of Sciences (NAS) study concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This evidence is new in that it what not of record at the time of the prior final November 2007 rating decision; additionally, it is material, as such suggestive evidence of an association between hypertension and herbicide exposure raises a reasonable possibility of substantiating the Veteran's claim through consideration of an alternative theory of entitlement that was not previously considered by the RO.  See Shade, 24 Vet. App. 110.  Given the above, the claim of entitlement to service connection for hypertension must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Initial Rating - PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim for PTSD, the Board has considered his claim from the assigned initial effective date, which the Veteran has not appealed, as well whether any staged ratings are warranted.  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling from September 19, 2008, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

As discussed below, following a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD for the entire period on appeal.  

In order to warrant an increased 50 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  

VA treatment records throughout the rating period document the Veteran's ongoing treatment for his service-connected PTSD, which has required therapy and prescription medication.  VA treatment records from August 2008 document the Veteran's disturbances of mood which were consistent with clinical depression.  In October 2008, the Veteran reported that he experienced sleep impairment with nightmares.  In January 2009, he was assigned a GAF score of 60 and made an appointment for group therapy.  In March 2009, the Veteran missed a mental health appointment; however, to the extent that the Veteran's attorney asserts that this is evidence of impaired memory which warrants an increased disability rating, the Board finds that the additional evidence of record, including multiple mental status examinations during mental health visits, does not otherwise document that he displayed demonstrable memory loss; moreover, mild memory loss (such as forgetting names, directions, or recent events) is contemplated by the Veteran's currently assigned 30 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

In May 2009, the Veteran expressed ongoing feelings of anger and irritability regarding his denied PTSD claim and the recent death of his mother; his assigned GAF score at that time decreased to 52.  In June 2009, he had to withdraw from an anger management course due to his conflicting work schedule, after which he retired in August 2009.  In December 2009, the Veteran reported that he spent most of his time alone, but he also stated he would often cook for family members and enjoyed spending time with friends during the week and his children on the weekend; his GAF score at that time increased to 55.  In March 2010, the Veteran reported some improvement in symptoms and functioning, although he noted ongoing nightmares and irritability; his assigned GAF score increased again to 61.  In July 2010, the Veteran reported generally positive mood and good social and recreational involvement; he spent a lot of time with his neighbor, worked in his garden, attended church, and cooked Sunday dinner for his children and grandchildren.  His assigned GAF score increased to 65.  In November 2010, the Veteran's assigned GAF score had increased to 70; he reported less frequent nightmares and increased sleep, in addition to utilizing anger management skills to remain calm.  Indeed, he reported great improvement over the past two years and stated he was ready to terminate mental health treatment.  

Upon VA examination in July 2011, the Veteran was diagnosed with anxiety disorder (subthreshold PTSD) and reported an improvement in his psychiatric symptoms; the examiner noted that he was not experiencing significant impairment in psychosocial functioning, and that his mental symptoms were controlled by continuous medication and were not severe enough to interfere with occupational and social functioning.  

In February 2015, a private vocational expert opined that the Veteran's PTSD would prevent him from working in customer service positions involving customer contact due to his frequent anger, in addition to his chronic sleep impairment which would lead to difficulty with concentration.  

Most recently, upon VA examination in July 2016, the Veteran reported ongoing chronic sleep impairment.  He noted that he was divorced with two adult children; he lived with his son and his daughter came to visit, but he denied other significant social relationships.  He additionally reported that he last worked in hospital maintenance until he was laid off two years before, but stated that he was a good employee and never received disciplinary action.  Upon mental status examination, the Veteran appeared alert and oriented, with casual dress and fair grooming and hygiene.  His speech was within normal limits, and his thoughts were logical and goal-directed.  Following the examination, the VA examiner diagnosed PTSD which resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Notably, the preponderance of the evidence is against a finding that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity for any period on appeal.  Moreover, the Veteran has not displayed symptoms including changes in speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  

To the extent that it could be asserted that the Veteran's reported irritability and anger are evidence of impaired judgment, or that his reported depression is evidence of disturbances of motivation and mood, or that his PTSD results in difficulty in establishing and maintaining effective work and social relationships, the Board finds that the probative evidence above weighs against such findings.  In particular, the Veteran has reported that his group therapy and individual treatment resulted in an increased ability to control his anger, which weighs against a finding of impaired judgment.  At the July 2016 examination, the Veteran reported he had stopped drinking alcohol when he received medication for sleep, which shows good judgment on his part in choosing not to mix alcohol with medication.  Additionally, the Veteran's treatment indicates that his depression improved over time, as his only consistently reported symptom was chronic sleep impairment with nightmares.  Most importantly, such symptoms did not result in occupational and social impairment with reduced reliability and productivity for any period on appeal; notably, the Veteran was able to maintain work until he was laid off (which was unrelated to his PTSD), and he has maintained ongoing familial relationships as well contact with friends and a neighbor.  

Additionally, the Board has considered the repeated assertion by the Veteran's attorney that the Veteran's assigned GAF scores during the appeal period warrant an increased 50 percent disability rating.  The Veteran's documented GAF scores include the following: 60, 52, 55, 61, 65, and 70.  Scores ranging from 51-60 reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242-44.  However, the Board finds it probative that despite recorded GAF scores in this range toward the beginning of the appeal period, the Veteran did not display concurrent symptoms including flat affect, circumstantial speech, or occasional panic attacks.  To the extent that it could be argued that he experienced moderate difficulty in social or occupational functioning, the Board finds it probative that he maintained contact with family and friends, and he specifically noted a lack of work-related conflict.  Moreover, it is significant that the Veteran's GAF scores consistently improved throughout the appeal period to scores within the range of 61 to 70, which reflects some mild symptoms, but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter, supra.  As such, the Board acknowledges the probative evidence regarding the Veteran's GAF scores during the appeal period as most nearly approximating the Veteran's currently assigned 30 percent disability rating for PTSD.  Id.  

As the Veteran's PTSD symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra.  

Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD for the entire period on appeal, as his PTSD is not more closely approximated by occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2017).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for PTSD (rated as 30 percent disabling from September 19, 2008), diabetes mellitus type II (rated as 20 percent disabling from January 30, 2007), peripheral neuropathy of the bilateral lower extremities (each rated as noncompensable from January 30, 2007 and as 20 percent disabling from July 14, 2016), and peripheral neuropathy of the bilateral upper extremities (each rated as noncompensable from January 30, 2007 and as 10 percent disabling from July 14, 2016).  Based upon the above, the Veteran's combined disability rating is 20 percent from January 30, 2007, 40 percent from September 19, 2008, and 70 percent from July 14, 2016.  Prior to July 14, 2016, the Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); as discussed below, the Board finds that the evidence of record regarding the Veteran's service-connected disabilities does not document that such disabilities precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal, and thus referral for consideration of an extraschedular TDIU rating is not warranted.  

Within his July 2016 TDIU application, the Veteran asserted that he was unable to secure or follow a substantially gainful occupation due to his PTSD, diabetes mellitus type II, and peripheral neuropathy.  He reported that he last worked in June 2008 doing labor and maintenance for a hospital, but stated that his chronic sleep impairment with nightmares, anger, and irritability from his PTSD prevented work after that date.  Additionally, the Veteran reported an educational history including four years of high school with no other education or training.  

Notably, while the Veteran has repeatedly asserted that he last worked in June 2008, at which time his service-connected disabilities prevented further work, VA treatment records clearly document that he continued to work in his maintenance position through June 2009, at which time he chose to retire.  Specifically, at a follow-up visit in May 2009, the Veteran reported that he continued to work but that he was considering retirement in the next few years and was planning how to keep himself busy.  In June 2009, the Veteran contacted his VA therapist to report that his work schedule had been cut back and he could no longer afford to take time off work to come to his VA appointments; he requested to be removed from group therapy and anger management classes through the summer, and to have his September follow-up visit rescheduled to later in the year.  Thereafter, in August 2009, the Veteran again contacted his VA therapist to report that he had retired earlier than planned and wished to return to group therapy and anger management.  Indeed, the Veteran later reported at a July 2011 VA PTSD examination that he retired two years before when his employer was doing a round a layoffs, and he denied significant occupational problems.  Given the Veteran's conflicting reports regarding his dates of employment and the nature of his retirement, his lay statements are afforded little probative value in the context of his appeal for a TDIU rating.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, VA examinations throughout the rating period do not document that his service-connected disabilities have precluded his ability to secure or follow a substantially gainful occupation for any period on appeal.  In particular, VA examinations in October 2007 and July 2016 regarding his service-connected diabetes and peripheral neuropathy found no significant effects on his occupational activities, including physical or sedentary functional impairment.  Additionally, at a July 2011 VA examination regarding his service-connected PTSD, the Veteran reported that he retired two years before when his employer was doing a round a layoffs.  Moreover, he denied any significant occupational problems due to his PTSD, and stated that he was a good employee with no prior disciplinary action.  While a subsequent July 2016 VA PTSD examination found that the Veteran's interpersonal functioning may be intermittently impaired due to his irritability and that his chronic sleep impairment may intermittently reduce his daytime efficiency, the Board cannot equate such a finding to preclusion of gainful employment.  Rather, the Board considers such findings to be most closely approximated by the Veteran's currently assigned 30 percent disability rating for PTSD, which specifically contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, DC 9411.  

The Board has also considered a February 2015 private vocational opinion submitted by the Veteran in support of his TDIU claim.  Therein, the Veteran reported that his peripheral neuropathy resulted in burning sensations in his hands and feet, which prevented him from performing physical tasks such as cutting his grass.  The private vocational expert opined that the Veteran's expressed limitations with his hands and feet eliminated a class of jobs calling for assembly, processing, machine operation, and ditch digging/land clearing.  Additionally, he noted that the Veteran's prior work experience was of an unskilled nature; therefore, he opined that the Veteran did not have any residual skills that could transfer to a sedentary job.  For this reason alone, he found the Veteran unemployable.  However, he also noted that the Veteran's service-connected PTSD would eliminate jobs calling for customer service type positions of a sedentary or light duty nature.  Therefore, based upon the combination of the Veteran's peripheral neuropathy and PTSD, the vocational expert found him to be unemployable as of September 19, 2008.  

The Board affords less probative value to the February 2015 private vocational opinion than to the VA examinations of record regarding the Veteran's TDIU claim.  Notably, the VA opinions were based upon objective in-person physical examinations and thorough reviews of the record, whereas the February 2015 private opinion was apparently based on a records review and telephonic interview with the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Veteran's lay reports as to when and why he stopped working have previously been found to lack credibility, as discussed above, which further lowers the probative value of the February 2015 private vocational opinion, which was based, at least in part, on the Veteran's own statements of functional impairment.  

Given the above, the Board concludes that the preponderance of evidence weighs against the Veteran's TDIU claim for the entire period on appeal.  Referral for consideration of a TDIU rating on an extraschedular basis is not warranted for the period prior to July 14, 2016, and TDIU is not warranted as of that date, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence has been received; therefore, the Veteran's claim of entitlement to service connection for hypertension is reopened.  

An initial disability rating in excess of 30 percent for PTSD is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction.  

I.  Service Connection - Hypertension  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

An October 2007 VA opinion concluded that the Veteran's hypertension was unrelated to his service-connected diabetes mellitus type II.  Significantly, however, an opinion has not been obtained that addressed the Veteran's additional contention that his hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  While the Board is mindful that hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam, see 38 C.F.R. § 3.309(e) (2017); as discussed above, a 2008 NAS study concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure which is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C. § 5103A(d)(2)(B) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the October 2007 VA examination did not address whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam, the Board finds that such an opinion must be obtained upon remand.  See Barr, 21 Vet. App. at 312.  


II.  Service Connection - Erectile Dysfunction  

An October 2007 VA examiner concluded that the Veteran's erectile dysfunction was related to his service-connected diabetes mellitus type II and that his service-connected diabetic neuropathy was also a contributing cause of erectile dysfunction.  However, a subsequent May 2014 VA examiner concluded that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the his service-connected diabetes mellitus type II; rather, the examiner opined that his erectile dysfunction was most probably multifactorial and difficult to attribute to one of his many comorbidities.  

Notably, the Veteran's June 2016 VA Form 9 substantive appeal asserts that the May 2014 VA examiner's opinion is inadequate as the examiner opined that the Veteran's erectile dysfunction was multifactorial and difficult to attribute to one of his many comorbidities; however, the examiner failed to discuss which other comorbidities might also contribute to the Veteran's erectile dysfunction, which leaves open the potential that his claimed condition is etiologically related to another service-connected condition.  

In any event, given the conflicting opinions of record regarding the etiology of the Veteran's erectile dysfunction, the Board finds that an addendum opinion is warranted upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically, the examiner must opine whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service, including his presumed exposure to herbicide agents in Vietnam.  

In rendering this opinion, the examiner must specifically consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

2.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for erectile dysfunction.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA genitourinary examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused OR aggravated (permanently worsened beyond natural progression) by a service-connected disability.  

In rendering this opinion, the examiner must specifically consider, discuss, and reconcile the conflicting October 2007 and May 2014 VA examination reports.  

3.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, take any corrective steps warranted.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


